     Case 1:14-cr-00154-LJO-SKO Document 280 Filed 07/07/20 Page 1 of 3



1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    DAVID H. HARSHAW III, KY #86435
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
     Email: david_harshaw@fd.org
5
     Attorneys for Defendant
6    ALEX MENDOZA
7
     MCGREGOR W. SCOTT
8    United States Attorney
     KIMBERLY A. SANCHEZ
9    Assistant United States Attorney
     Fresno Office
10   2500 Tulare Street
     Suite 4401
11   Fresno, CA 93721
     Telephone: 559-497-4038
12   Email: kimberly.sanchez@usdoj.gov
13   Attorneys for Plaintiff
     United States of America
14
15                            IN THE UNITED STATES DISTRICT COURT
16                          FOR THE EASTERN DISTRICT OF CALIFORNIA
17
      UNITED STATES OF AMERICA,                ) Case No. 1:14-cr-00154-LJO-SKO-1
18                                             )
                     Plaintiff,                ) STIPULATION AND ORDER FOR BRIEFING
19                                             ) SCHEDULE
             vs.                               )
20                                             )
      ALEX MENDOZA,                            )
21                                             )
                     Defendant.                )
22                                             )
                                               )
23
24
            IT IS HEREBY STIPULATED by and between the parties through their respective
25
     counsel, United States Attorney, McGregor W. Scott, through Assistant United States Attorney
26
     Kimberly A. Sanchez, attorney for Plaintiff, and Federal Defender, Heather E. Williams, through
27
     Assistant Federal Defender David Harshaw, attorney for defendant, Alex Mendoza, that the
28
     Stipulated Briefing Schedule                  -1-
     Case 1:14-cr-00154-LJO-SKO Document 280 Filed 07/07/20 Page 2 of 3



1    United States will have until July 17, 2020 to file a response to Defendant’s Motion for
2    Compassionate Release. Defendant will have until July 31, 2020 to file a reply.
3              General Order 595 provides that the Federal Defender has aurthority “to represent any
4    defendant who was previously determined to have been entitled to appointment of counsel, or
5    who is now indigent, to determine whether that defendant may qualify for federal relief under . . .
6    First Step Act Sectio[n] . . . 603 (Federal Prisoner Reentry Initiative Reauthorization
7    [Compassionate Release]), or otherwise, and to present any petitions, motions, or applications
8    relating thereto to the Court for disposition.” Per this Court’s referral, see ECF No. 277, the
9    undersigned Assistant Federal Defender has negotiated this briefing schedule on Mr. Mendoza’s
10   behalf.
11                                                   Respectfully submitted,
12    Dated: July 6, 2020                             HEATHER E. WILLIAMS
                                                      Federal Defender
13
                                                     /s/ David Harshaw
14                                                   DAVID HARSHAW
                                                     Assistant Federal Defender
15
                                                     Attorneys for Defendant
16                                                   Alex Mendoza
17
18   Dated: July 6, 2020                            McGREGOR W. SCOTT
                                                    United States Attorney
19
                                            By:     /s/ Kimberly A. Sanchez
20                                                  KIMBERLY A. SANCHEZ
                                                    Assistant U.S. Attorney
21
                                                    Attorney for Plaintiff
22                                                  United States of America
23
24
25
26
27
28
     Stipulated Briefing Schedule                     -2-
     Case 1:14-cr-00154-LJO-SKO Document 280 Filed 07/07/20 Page 3 of 3



1                                                 ORDER
2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefore, adopts the parties’ stipulation in its entirety as
4    its order.
5            The Court orders that the Plaintiff’s response to the Defendant’s Motion is due July 17,
6    2020, and the Defendant’s reply due July 31, 2020.
7
     IT IS SO ORDERED.
8
9        Dated:    July 7, 2020
                                                         UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Stipulated Briefing Schedule                     -3-
